DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1, 21, and 36 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
In response to the applicant’s arguments that Schedrat does not teach all the limitations of claim 1, the examiner respectfully agrees. However, Andersson teaches support devices 8 which are made in the form of an undivided constructional unit such as sheetmetal.
Double Patenting
 Applicant is advised that, when claim 1 is found allowable, claim 32 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Furthermore, the applicant asserts that independent claim 32 “is nearly identical to the limitations discussed above with respect to claim 1” (see page 4 of Remarks dated 02/09/2021). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 32 and 36 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Andersson (U.S. Pat. No. 7,044,492) (hereafter Andersson).
Regarding claim 1, Andersson teaches a load cell to measure displacements transferred by a fifth wheel to the load cell, comprising: 
an elongated mounting base portion (i.e., fastening portion 12) (see Fig. 3) configured to attach to a support structure of a tractor (i.e., side members 2’ and 2” form part of the beam frame for a towing vehicle) (see Fig. 4); 
a coupling portion (i.e., bearing sleeve 10) (see Fig. 3) configured to pivotally support a fifth wheel (i.e., hingepins extending diametrically on the underside of the fifth wheel 4 are fitted in the bearing sleeve 10) (see Fig. 4 and 5); 
a middle portion disposed above the elongated mounting base portion and below the coupling portion (i.e., portion of the supporting legs 20 and 22 in between the bearing sleeve 10 
wherein the mounting base portion, the coupling portion and the middle portion comprise the same material (i.e., the pivot-bearing-like support devices 8 are each made in the form of an undivided constructional unit which may be manufactured as a cast or forged constructional element, such as sheetmetal) (see Column 4, lines 14-19) and are an integral, single piece (see Fig. 3); and 
a post extending from the elongated mounting base portion and protruding into the hollow interior section of the middle portion (i.e., supporting leg 26) (see Fig. 3). 
Regarding claim 2, Andersson teaches that the coupling portion includes an aperture with a centerline, and wherein the post is disposed between the centerline and the elongated mounting base portion (see Fig. 3). 
Regarding claim 3, Andersson teaches that the hollow interior section is disposed between the centerline and the elongated mounting base portion (see Fig. 3). 
Regarding claim 4, Andersson teaches that the post has a vertical centerline, and wherein the vertical centerline and the centerline of the aperture of the coupling portion intersect at an orthogonal angle (see Fig. 3). 
Regarding claim 32, Andersson teaches a load cell to measure displacements transferred by a fifth wheel to the load cell, comprising: an elongated mounting base portion (i.e., fastening portion 12) (see Fig. 3) configured to attach to a support structure of a tractor (i.e., side members 2’ and 2” form part of the beam frame for a towing vehicle) (see Fig. 4); a coupling portion (i.e., bearing sleeve 10) (see Fig. 3) configured to pivotally support the fifth wheel (i.e., hingepins extending diametrically on the underside of the fifth wheel 4 are fitted in the bearing sleeve 10) (see Fig. 4 and 5); a middle portion disposed above the elongated mounting base portion and below the coupling portion (i.e., portion of the supporting legs 20 and 22 in between the bearing sleeve 10 and the fastening portion 12) (see Fig. 3), the middle 
Regarding claim 36, Andersson teaches that the post is integral with the base mounting portion (see Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-11 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (U.S. Pat. No. 7,044,492) (hereafter Andersson) in view of Kanning (U.S. Pat. No. 4,129,191) (hereafter Kanning).
Regarding claims 5-8, Andersson as disclosed above does not directly or explicitly teach a first optical array sensor attached to the post within the hollow interior section (claim 5); 
Regarding the optical sensor arrangement, Kanning teaches a first optical array sensor (i.e., photodetector 52) (see Fig. 2) attached to the post within the hollow interior section (claim 5); a first immobile grating film (i.e., fixed optical grating 28 formed of glass panel 30) (see Fig. 2) applied over the first optical array sensor (i.e., the photodetector 52 is registered with the corresponding grating zone 44) (see Fig. 2) (claim 6); a first light source (i.e., lamp 40) (see Fig. 4) disposed within the hollow interior section (claim 7); a first mobile grating film (i.e., movable grating 32 carried on a glass panel 34) (see Fig. 3 and 4) interconnected with the middle portion within the hollow interior section, wherein the first light source emits light that transmits through the first mobile grating film, then through the first immobile grating film, and then to the first optical array sensor (i.e., operation of the optical detector 24 is premised upon the detection of movement of the scale load supposed by modulation of a light beam passing through both gratings 28 and 32, wherein the lamp 40 is spaced at a distance to provide essentially parallel light transmission through the grating set 32 and the grating set 28) (see Column 4, line 40-67; and Fig. 2-4) (claim 8). In view of the teaching of Kenning, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed an optical detector and deflection magnification in a weighing scale in order to produce accurate, precise measurements and simplified readings. 
Regarding claim 9, Andersson teaches that the post further includes a first surface forming a plane parallel with a longitudinal midline of the load cell, wherein the middle portion includes a first surface forming a plane parallel with a longitudinal midline of the load cell, accessible from the hollow interior section, and facing the first surface of the post (see Fig. 3), 
Regarding the first optical array sensor, Kenning teaches that the first optical array sensor is affixed to the first surface of the post (i.e., photodetector 52 is affixed to anchoring arm 76) (see Fig. 3 and 4), wherein the first light source is affixed to the first surface of the middle portion (i.e., lamp 40 is mounted at one end of transducer subassembly 26) (see Fig. 3 and 4), and wherein the first immobile grating film faces the first mobile grating film (i.e., the stationary grating 28 faces the movable grating 32) (see Fig. 3 and 4). In view of the teaching of Kenning, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed an optical detector and deflection magnification in a weighing scale in order to produce accurate, precise measurements and simplified readings
Regarding claim 10, Andersson as modified by Kenning as disclosed above does not directly or explicitly teach that the first optical array sensor includes an array of photodiodes that are arranged vertically, and wherein both the first immobile grating film and the first mobile grating film include a grid of lines and at least either the grid of lines of the first immobile grating film or the grid of lines of the first mobile grating film are arranged horizontally. 
Regarding the grating films, Kanning teaches that the first optical array sensor includes an array of photodiodes that are arranged vertically (i.e., photodetector 52 is arranged vertically. It would make sense to assume that the photosensitive elements of the photodetector would be arranged along a length of the photodetector to detect the vertical component 120 of the displacement) (see Column 7, line 18, to Column 8, line 39; and Fig. 2 and 11), and wherein, both the first immobile grating film and the first mobile grating film include a grid of lines and at least either the grid of lines of the first immobile grating film or the grid of lines of the first mobile grating film are arranged horizontally (i.e., the rulings of gratins 28 and 32 are horizontally oriented) (see Column 7, line 18, to Column 8, line 39; and Fig. 2 and 11). In view of the 
Regarding claim 11, Andersson as modified by Kanning as disclosed above does not directly or explicitly teach a second optical array sensor attached to the post within the hollow interior section; and a second immobile grating film applied over the second optical array sensor. 
Regarding claim 21, Andersson teaches a load cell to measure displacements transferred by a fifth wheel to the load cell comprising: 
a mounting base portion (i.e., fastening portion 12) (see Fig. 3) configured to attach to a support structure of a tractor (i.e., side members 2’ and 2” form part of the beam frame for a towing vehicle) (see Fig. 4); 
a coupling portion (i.e., bearing sleeve 10) (see Fig. 3) configured to pivotally support a fifth wheel (i.e., hingepins extending diametrically on the underside of the fifth wheel 4 are fitted in the bearing sleeve 10) (see Fig. 4 and 5); 
a middle portion disposed above the elongated mounting base portion and below the coupling portion (i.e., portion of the supporting legs 20 and 22 in between the bearing sleeve 10 and the fastening portion 12) (see Fig. 3), wherein the mounting base portion, the coupling portion and the middle portion comprise the same material (i.e., the pivot-bearing-like support devices 8 are each made in the form of an undivided constructional unit which may be manufactured as a cast or forged constructional element, such as sheetmetal) (see Column 4, lines 14-19) and are an integral, single piece (see Fig. 3); but does not explicitly teach a first optical array sensor positioned on a first surface between the mounting base portion and the coupling portion; a first immobile grating film applied over the first optical array sensor; a first light source; and a first mobile grating film interconnected with the middle portion, wherein the 
Regarding the optical sensor arrangement, Kanning teaches a first optical array sensor (i.e., photodetector 52) (see Fig. 2) positioned between the mounting base portion and the coupling portion; a first immobile grating film (i.e., fixed optical grating 28 formed of glass panel 30) (see Fig. 2) applied over the first optical array sensor (i.e., the photodetector 52 is registered with the corresponding grating zone 44) (see Fig. 2); a first light source (i.e., lamp 40) (see Fig. 4); a first mobile grating film (i.e., movable grating 32 carried on a glass panel 34) (see Fig. 3 and 4) interconnected with the middle portion, wherein the first light source emits light that transmits through the first mobile grating film, then through the first immobile grating film, and then to the first optical array sensor (i.e., operation of the optical detector 24 is premised upon the detection of movement of the scale load supposed by modulation of a light beam passing through both gratings 28 and 32, wherein the lamp 40 is spaced at a distance to provide essentially parallel light transmission through the grating set 32 and the grating set 28) (see Column 4, line 40-67; and Fig. 2-4); and a second optical array sensor (i.e., photodetector 56) (see Fig. 2) arranged substantially orthogonal with respect to the first optical array sensor (i.e., the photodetector 56 is arranged substantially at 90 degrees angle from the photodetector 52 with respect to the center of the mounting panel 60 on the surface of the mounting panel 60) (see Fig. 2). In view of the teaching of Kenning, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed a plurality of optical detectors and deflection magnification in a weighing scale in order to produce accurate, precise measurements and simplified readings. 
Regarding claim 22, Andersson as modified by Kenning as disclosed above does not directly or explicitly teach that the first optical array sensor includes an array of photodiodes that 
Regarding the grating films, Kanning teaches that the first optical array sensor includes an array of photodiodes that are arranged vertically (i.e., photodetector 52 is arranged vertically. It would make sense to assume that the photosensitive elements of the photodetector would be arranged along a length of the photodetector to detect the vertical component 120 of the displacement) (see Column 7, line 18, to Column 8, line 39; and Fig. 2 and 11), and wherein, both the first immobile grating film and the first mobile grating film include a grid of lines and at least either the grid of lines of the first immobile grating film or the grid of lines of the first mobile grating film are arranged horizontally (i.e., the rulings of gratins 28 and 32 are horizontally oriented) (see Column 7, line 18, to Column 8, line 39; and Fig. 2 and 11). In view of the teaching of Kanning, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed an optical detector and deflection magnification in a weighing scale in order to produce accurate, precise measurements and simplified readings.
Regarding claim 23, Andersson as modified by Kanning as disclosed above does not directly or explicitly teach a second optical array sensor positioned between the mounting base and the coupling portion; a second immobile grating film applied over the second optical array sensor; a second light source; and a second mobile grating film interconnected with the middle portion within the hollow interior section, wherein the second light source emits light that transmits through the second mobile grating film, then through the second immobile grating film, and then to the second optical array sensor. 
Regarding the second optical sensor, Kanning teaches a second immobile grating film applied over the second optical array sensor (i.e., grating zone 48) (see Fig. 2); a second light source (i.e., lamp 40) (see Fig. 4); and a second mobile grating film (i.e., movable grating 32) .
Allowable Subject Matter
Claims 12-19 are allowed. 
Claims 20 and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the primary reasons for allowance is that the prior arts, either alone or in combination do not teach or fairly suggest the particulars of a load cell to measure displacements transferred by a fifth wheel to the load cell, comprising a second light source disposed within a hollow interior section (claim 12); the particular details of the load cell including: a first and second lateral side, a first and second longitudinal side, a first and second interior column, a middle void space, a first and second edge column, and a first and a second void space (claim 20); and that a second optical array sensor including a grid of lines and at least either the grid of lines of the second immobile grating film or the grid of lines of the second mobile grating film are arranged vertically (claim 24).

Hence the best prior art of record fails to teach the invention as set forth in claims 12-20 and 24-26 and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/Tran M. Tran/Examiner, Art Unit 2855